DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105 157 653 A in view of JP S59 131101 A.
CN 105 157 653 discloses the invention substantially as claimed where:  FIGS 1-4 disclose a method for measuring a geometrical characteristic of a gauge in a gauge holding condition, in which the gauge is held in an apparatus for measuring a gauge contour of the gauge by tracing the gauge contour with a tracing point of a tracing structure of the apparatus against and along the gauge contour, said tracing the gauge contour taking place in a tracing direction, which has a component in an axial direction being parallel to a gauge center line of the gauge. The gauge has a gauge reference plane (FIGS 2 and 3), being a two-dimensionally straight external surface portion of the gauge, and being perpendicular to said axial direction. The geometrical characteristic of the gauge is implicitly occurring in a gauge plane, which is perpendicular to the gauge center line, the gauge plane having a pre-defined axial distance relative to the gauge reference plane, as seen along the gauge center .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G. BRADLEY BENNETT whose telephone number is 571.272.2237.  The examiner can normally be reached on M-TH, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.




/GEORGE B BENNETT/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        

gbb
27 JAN 2021